IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SEAN GALLAGHER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1626

MAGNOLIA BAY ESTATES
OWNERS' ASSOCIATION,
INC.,

      Appellee.

_____________________________/

Opinion filed December 15, 2015.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Christopher W. Wickersham Jr. of Law Offices of C. W. Wickersham Jr., P.A.,
Jacksonville, for Appellant.

Robert L. Kauffman and Gary A. Shipman of Dunlap & Shipman, P.A., Santa
Rosa Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.